     Case 2:17-cv-02409-MCE-EFB Document 40 Filed 06/01/20 Page 1 of 6

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW STONECYPHER,                        No. 2:17-cv-02409-MCE-EFB
12                    Plaintiff,
13         v.                                    SECOND SUPPLEMENTAL PRETRIAL
                                                 SCHEDULING ORDER
14   IASCO FLIGHT TRAINING, INC.,
15                    Defendant.
16

17         This action is assigned to the Honorable Morrison C. England, Jr. Pursuant to the

18   provisions of Rule 16 of the Federal Rules of Civil Procedure, IT IS HEREBY

19   ORDERED:

20   I.    DISCOVERY

21         As previously ordered on May 20, 2020, all fact discovery, with the exception of

22   expert discovery, shall be completed no later than November 16, 2020. See ECF No.

23   38. In this context, “completed” means that all discovery shall have been conducted so

24   that all depositions have been taken and any disputes relative to discovery shall have

25   been resolved by appropriate order if necessary and, where discovery has been

26   ordered, the order has been obeyed.

27   ///

28   ///
                                                 1
     Case 2:17-cv-02409-MCE-EFB Document 40 Filed 06/01/20 Page 2 of 6

1    All motions to compel discovery must be noticed on the magistrate judge’s calendar in
2    accordance with the Local Rules. 1
3    II.      DISCLOSURE OF EXPERT WITNESSES
4             All counsel are to designate in writing and serve upon all other parties the name,
5    address, and area of expertise of each expert that they propose to tender at trial not later
6    than sixty (60) days after the close of discovery. The designation shall be accompanied
7    by a written report prepared and signed by the witness. The report shall comply with
8    Federal Rule of Civil Procedure 26(a)(2)(B).
9             Within thirty (30) days after the designation of expert witnesses, any party may
10   designate a supplemental list of expert witnesses who will express an opinion on a
11   subject covered by an expert designated by an adverse party. The right to designate a
12   supplemental expert for rebuttal purposes only shall apply to a party who has not
13   previously disclosed an expert witness on the date set for expert witness disclosure by
14   this Order.
15            Failure of a party to comply with the disclosure schedule as set forth above in all
16   likelihood will preclude that party from calling the expert witness at the time of trial. An
17   expert witness not appearing on the designation will not be permitted to testify unless the
18   party offering the witness demonstrates: (a) good cause for the party’s failure to
19   designate the expert witness in accordance with this Order; (b) that the Court and
20   opposing counsel were promptly notified upon discovery of the witness; and (c) that the
21   witness was promptly made available for deposition.
22   ///
23   ///
24   ///
25   ///
26   ///
27
              1
                  A copy of the current Local Rules is available at http://www.caed.uscourts.gov/caednew/index.cfm/rules/local-
28   rules/
                                                                  2
     Case 2:17-cv-02409-MCE-EFB Document 40 Filed 06/01/20 Page 3 of 6

1           For purposes of this Order, an “expert” is any person who may be used at trial to
2    present evidence under Federal Rules of Evidence 702, 703, and 705, which include
3    both “percipient experts” (persons who, because of their expertise, have rendered expert
4    opinions in the normal course of their work duties or observations pertinent to the issues
5    in the case) and “retained experts” (persons specifically designated by a party to be a
6    testifying expert for the purposes of litigation).
7           Each party shall identify whether a disclosed expert is percipient, retained, or
8    both. It will be assumed that a party designating a retained expert has acquired the
9    express permission of the witness to be so listed. Parties designating percipient experts
10   must state in the designation who is responsible for arranging the deposition of such
11   persons.
12          All experts designated are to be fully prepared at the time of designation to render
13   an informed opinion, and given their bases for their opinion, so that they will be able to
14   give full and complete testimony at any deposition taken by the opposing party. Experts
15   will not be permitted to testify at the trial as to any information gathered or evaluated, or
16   opinion formed, after deposition taken subsequent to designation.
17          Counsel are instructed to complete all discovery of expert witnesses in a timely
18   manner in order to comply with the Court’s deadline for filing dispositive motions.
19   III.   DISPOSITIVE MOTIONS
20          The parties shall file dispositive motions no later than one hundred eighty (180)
21   days after the close of non-expert discovery. All papers should be filed in conformity
22   with the Local Rules. Absent leave of the Court, all issues the parties wish to resolve on
23   summary judgment must be raised together in one (1) motion or cross-motion. Should
24   the parties wish to file additional motions for summary judgment, they must seek leave of
25   the Court.
26          All purely legal issues are to be resolved in timely pretrial motions.
27   ///
28   ///
                                                    3
     Case 2:17-cv-02409-MCE-EFB Document 40 Filed 06/01/20 Page 4 of 6

1    When appropriate, failure to comply with Local Rules 230 and 260, as modified by this
2    Order, may be deemed consent to the motion and the Court may dispose of the motion
3    summarily. With respect to motions for summary judgment, failure to comply with Local
4    Rules 230 and 260, as modified by this Order, may result in dismissal for failure to
5    prosecute (or failure to defend) pursuant to this Court’s inherent authority to control its
6    docket and or Federal Rule of Civil Procedure 41(b). Further, failure to timely oppose a
7    summary judgment motion 2 may result in the granting of that motion if the movant shifts
8    the burden to the nonmovant to demonstrate that a genuine issue of material fact
9    remains for trial.
10          The Court places a page limit for points and authorities (exclusive of exhibits and
11   other supporting documentation) of twenty (20) pages on all initial moving papers, twenty
12   (20) pages on oppositions, and ten (10) pages for replies. Sur-replies are viewed with
13   disfavor and will only be considered upon a showing of good cause. All requests for
14   page limit increases must be made in writing with a proposed order setting forth any and
15   all reasons for any increase in page limit at least seven (7) days prior to the filing of the
16   motion.
17          The parties are directed to the Court’s website for available hearing dates and
18   Judge England’s standard procedures. (www.caed.uscourts.gov – select “Judges” –
19   select “Judge England” – select “Standard Information”).
20          Citations to the Supreme Court Lexis database shall include parallel citations to
21   the Westlaw database.
22          The parties are reminded that a motion in limine is a pretrial procedural device
23   designated to address the admissibility of evidence. The Court will look with disfavor
24   upon dispositional motions presented at the Final Pretrial Conference or at trial in the
25   guise of motions in limine.
26   ///
27
            2
             The Court urges any party that contemplates bringing a motion for summary judgment or who
28   must oppose a motion for summary judgment to review Local Rule 260.
                                                      4
     Case 2:17-cv-02409-MCE-EFB Document 40 Filed 06/01/20 Page 5 of 6

1           The parties are cautioned that failure to raise a dispositive legal issue that could
2    have been tendered to the Court by proper pretrial motion prior to the dispositive motion
3    cut-off date may constitute waiver of such issue.
4    IV.    TRIAL SETTING
5           The parties are ordered to file a Joint Notice of Trial Readiness not later than
6    thirty (30) days after receiving this Court’s ruling(s) on the last filed dispositive motion(s).
7    If the parties do not intend to file dispositive motions, the parties are ordered to file a
8    Joint Notice of Trial Readiness not later than thirty (30) days after the close of the
9    designation of supplemental expert witnesses and the notice must include statements of
10   intent to forgo the filing of dispositive motions.
11          The parties are to set forth in their Notice of Trial Readiness, the appropriateness
12   of special procedures, whether this case is related to any other case(s) on file in the
13   Eastern District of California, the prospect for settlement, their estimated trial length, any
14   request for a jury, and their availability for trial. The parties’ Notice of Trial Readiness
15   Statement shall also estimate how many court days each party will require to present its
16   case, including opening statements and closing arguments. Plaintiff’s estimate shall also
17   include the time necessary for jury selection, and Defendant’s estimate shall include the
18   time necessary to finalize jury instructions and instruct the jury.
19          This Court is in session for jury selection, opening statements, presentation of
20   evidence, closing arguments, and instruction of the jury Monday through Wednesday,
21   only. Jury deliberations only are Monday through Friday if necessary.
22          After review of the parties’ Joint Notice of Trial Readiness, the Court will issue an
23   order that sets forth dates for a final pretrial conference and trial. The parties should be
24   prepared to submit discovery documents and trial exhibits electronically in PDF format.
25   V.     SETTLEMENT CONFERENCE
26          If the parties agree to a settlement conference, a magistrate judge will be
27   randomly assigned to the case to preside over the settlement conference.
28   ///
                                                    5
     Case 2:17-cv-02409-MCE-EFB Document 40 Filed 06/01/20 Page 6 of 6

1    If the parties specifically request that the assigned District Judge or Magistrate Judge
2    conduct the settlement conference, the parties shall file the appropriate waiver of
3    disqualification in accordance with Local Rule 270(b). If the parties elect to participate in
4    the Voluntary Dispute Resolution Program (VDRP), a stipulation of election is required
5    pursuant to Local Rule 271.
6            In accordance with Local Rule 160, counsel are to immediately file a notice of
7    settlement or other disposition of this case.
8    VI.     MODIFICATION OF SECOND SUPPLEMENTAL PRETRIAL SCHEDULING
9            ORDER
10           The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
11   Procedure, the Second Supplemental Pretrial Scheduling Order shall not be modified
12   except by leave of court upon a showing of good cause. Agreement by the parties
13   pursuant to stipulation alone to modify the Second Supplemental Pretrial Scheduling
14   Order does not constitute good cause. Except in extraordinary circumstances,
15   unavailability of witnesses or counsel will not constitute good cause.
16   VII.    COURTESY COPIES
17           No party shall submit paper courtesy copies of pleadings or exhibits to the Court
18   unless expressly ordered to do so.
19   VIII.   OBJECTIONS TO SECOND SUPPLEMENTAL PRETRIAL SCHEDULING
20           ORDER
21           This Second Supplemental Pretrial Scheduling Order will become final without
22   further order of the Court unless objections are filed within seven (7) days of this Order.
23   Dated: June 1, 2020
24

25

26

27

28
                                                     6
